COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Jamall Jerome McMurrin v. The State of Texas

Appellate case number:     01-10-00048-CR

Trial court case number: 09CR1888

Trial court:               212th District Court of Galveston County

       Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous and a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967).

        The motion to withdraw as counsel is granted. Appointed counsel still has a duty to (1)
send appellant a copy of the opinion and judgment, (2) notify appellant of any upcoming
appellate deadlines not previously disclosed (e.g., to file a pro se motion for rehearing or petition
for discretionary review), (3) inform appellant that he may, on his own, file a pro se petition for
discretionary review in the Court of Criminal Appeals under Texas Rule of Appellate Procedure
68, and (4) file with the Clerk of this Court within five days from the date of the opinion the
documents required by Texas Rules of Appellate Procedure 6.5(c) and 48.4. See Bledsoe, 178
S.W.3d at 827 & n.6; Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997); Stephens v.
State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston [1st Dist.] 2000, no pet.).




Judge’s signature: /s/ Jim Sharp
                  Acting for the Court
                  Panel consists of Justices Jennings, Sharp, and Brown.


Date:              August 30, 2012